 

Exhibit 10.7

 



MODIFICATION AGREEMENT

 

This Note Modification Agreement (this “Agreement”) dated effective as of
December 31, 2014, by and between Behringer Harvard Short-Term Opportunity
Liquidating Trust (successor in interest to Behringer Harvard Short-Term
Opportunity Fund I LP), a Delaware liquidating trust (“Borrower”), and Behringer
Harvard Holdings, LLC, a Delaware limited liability company (“Lender”).

 

WHEREAS, Borrower executed and delivered to Lender that certain Fifth Amendment
and Restated Unsecured Promissory Note dated March 29, 2011 (the “Note”) with an
original “Maturity Date” of March 29, 2014;

 

WHEREAS, Borrower and Lender executed that certain Note Modification Agreement
and Assignment of Proceeds dated July 5, 2012, whereby the “Maturity Date” of
the Note was extended until May 31, 2014;

 

WHEREAS, Borrower and Lender executed a second Note Modification Agreement dated
May 31, 2014, whereby the “Maturity Date” of the Note was further extended until
December 31, 2014; and

 

WHEREAS, in connection with a further modification of the Note, Borrower and
Lender have agreed to execute this Agreement;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
considerations, the receipt and sufficiently of which is hereby acknowledged and
agreed by the parties hereto, the parties hereto hereby agree as follows:

 

1.The Note is hereby modified to provide that the “Maturity Date” shall be
December 31, 2015.

 

2.All other terms and conditions of the Note remain unchanged and in full force
and effect.

 

[Signatures on next page]

 

 

 

 

IN WITNESS WHEREOF, this Agreement is executed below for and on behalf of the
parties hereto as of the date first set forth above.

 



  BEHRINGER HARVARD SHORT-TERM OPPORTUNITY LIQUIDATING TRUST       By: Behringer
Harvard Advisors II LP, its Managing Trustee

 



    By:         M. Jason Mattox       Executive Vice President



 

  BEHRINGER HARVARD HOLDINGS, LLC       By:       M. Jason Mattox     Chief
Operating Officer and Executive Vice President

 

 

